                IN THE UNITED STATES DISTRICT COURT
              FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                         SOUTHERN DIVISION

LEO MCDONALD, JR.                                                        PLAINTIFF

v.                                                 CAUSE NO. 1:18cv281-LG-RHW

HUNTINGTON INGALLS INDUSTRIES                                           DEFENDANT

     ORDER GRANTING MOTION TO DISMISS FOR FAILURE TO TIMELY
                        SERVE PROCESS

       BEFORE THE COURT is the [15] Motion to Dismiss filed by Defendant

Huntington Ingalls Industries (“Industries”), which asserts that Plaintiff Leo

McDonald, Jr., has failed to timely serve Industries, notwithstanding the repeated

extensions this Court has granted him to do so. McDonald responds contending

that he made repeated efforts to properly serve Industries and that, to the extent he

served process upon an employee of Huntington Ingalls Incorporated instead of an

employee of Industries, he says “there is not enough public information on the

difference” between the two companies and “feel[s]” the distinction between the

corporations is “only a means to avoid the service of process.” (Resp. Op. 2, ECF No.

18.) The Motion is fully briefed. Having considered the submissions of the parties,

the record, and relevant law, the Court finds that Plaintiff has failed to properly

and timely serve Industries. The Motion will be granted, and Plaintiff’s Complaint

will accordingly be dismissed without prejudice.

                                  I. BACKGROUND

       Plaintiff, who proceeds pro se, filed his Complaint on August 24, 2018,

alleging claims for hostile work environment, and race, age, and national origin
discrimination under Title VII of the Civil Rights Act of 1964. On November 5,

2018, the Court determined that the plaintiff was not legally indigent and denied

his request to proceed in forma pauperis. (Order Adopt. R&R & Den. Mot. Proceed

IFP, ECF No. 5.) Plaintiff paid the filing fee but took no further action to complete

service of process until prompted by Magistrate Judge Walker, who issued an [6]

Order on March 13, 2019 that informed Plaintiff of Federal Rule of Civil Procedure

4(m)’s 90-day period for service of process and gave him until April 15, 2019 to serve

the defendant.

        On April 10, 2019, Plaintiff filed a [7] Motion for Extension of Time to Serve

Process. Magistrate Judge Walker granted Plaintiff’s requested 18-day extension,

setting a deadline of May 3, 2019 for Plaintiff to complete service of process. (Order,

ECF No. 8.) Judge Walker observed, however, that “it ha[d] been almost eight

months since Plaintiff filed his complaint and he ha[d] not demonstrated any efforts

towards completing service of process.” (Id. at 1.) Accordingly, Judge Walker again

reminded Plaintiff that he had exceeded Rule 4(m)’s timeframe and cautioned him

that “no further extensions [would] be granted absent a showing of good cause.”

(Id.)

        Plaintiff caused summons to be issued on April 29, 2019 and returned

executed summons demonstrating he had attempted service of process by mailing

the Complaint and Summons via certified mail. On July 1, 2019, Magistrate Judge

Walker issued a [12] Show Cause Order. This Show Cause Order explained that

Plaintiff’s attempted service by certified mail was inadequate under either the



                                          –2–
Federal Rules of Civil Procedure or the Mississippi Rules of Civil Procedure. (Show

Cause Order 1, ECF No. 12.) Again reiterating that Plaintiff had far exceeded the

90 day’s afforded to serve under Rule 4(m), Judge Walker directed Plaintiff to serve

Industries by July 29, 2019 or, alternatively, “show good cause in writing why the

complaint should not be dismissed for failure to effect timely service of process.”

(Id. at 2.)

       Plaintiff caused summons to be reissued on July 24, 2019. He returned

executed summons on July 30, 2019, demonstrating that “Robert ‘Bob’ Fraser” at

“Huntington Ingalls Industries” had personally been served the Complaint and

Summons on July 26, 2019. (Proof of Service 1, ECF No. 14.) On August 20, 2019,

Defendant Industries filed the instant Motion to Dismiss. Industries contends that

Plaintiff failed to properly effect service because Robert Fraser is neither an

employee nor a registered agent for service of process. Furthermore, says

Industries, Plaintiff is not entitled to an additional extension of time to serve

Industries in this lawsuit because Plaintiff failed to comply with the Show Cause

Order and more than a year has now elapsed since Plaintiff filed the Complaint.

The Court agrees.

                                   II. DISCUSSION

       A Motion to Dismiss for insufficient service of process is brought under

Federal Rule of Civil Procedure 12(b)(5). Service of process upon a domestic

corporation – such as Industries – is perfected “by delivering a copy of the summons

and of the complaint to an officer, a managing or general agent, or any other agent



                                         –3–
authorized by appointment of law to receive service of process.”1 Fed. R. Civ. P.

4(h)(1)(B). “[O]nce the validity of service of process has been contested, the plaintiff

bears the burden of establishing its validity.” Carimi v. Royal Carribean Cruise

Line, Inc., 959 F.2d 1344, 1346 (5th Cir. 1992); Perez v. City of New Orleans, 173 F.

Supp. 3d 337, 345 (E.D. La. 2016).

         It is undisputed that a copy of the Complaint and the Summons were

delivered to Robert Fraser. To demonstrate valid service, Plaintiff submits the

sworn affidavit of Darrell D. Crawford, the process server. Crawford attests to the

following:

                  Mr. Robert Fraser is personally known by the server for
                  over twenty years +/- and has now and in the past five
                  years since serving civil process in Jackson County, MS
                  accepted/received process and directed it in a true and
                  accurate manner to the person named in legal process
                  served. Mr. Fraser is very competent, professional in his
                  duties in the security division at Huntington Ingalls . . . .

(Crawford Aff. 2, ECF No. 20.) Plaintiff further states in his Response in

Opposition that “[i]t is plaintiff’s understanding that Mr. Robert Fraser work under

the Human Resource Branch of said Huntington Ingalls Inc. (Ingalls)/Huntington

Ingalls Industries, Inc. (Industries).” (Resp. Op. 2, ECF No. 18.)

         Industries submits, in support of its Motion to Dismiss, the declaration of

Glenna A. Hoyle, the Director of Human Resources at Huntington Ingalls

Incorporated’s Pascagoula, Mississippi facility. She explains that Robert Fraser is

employed by Huntington Ingalls Incorporated – not Huntington Ingalls Industries,


1
 The Mississippi Rules of Civil Procedure are identical to the federal rules for serving a domestic corporation. See
Miss. R. Civ. P. 4(d)(4); Fed. R. Civ. P. 4(h)(1)(A).

                                                       –4–
Inc. – as an “Industrial Security Analyst IV” in “the Visitor Control office at

[Huntington Ingalls Incorporated] in Pascagoula.” (Hoyle Decl. 1, ECF No. 15-1.)

“Mr. Fraser is not a managing agent, general agent, or any other agent authorized

to receive service of process for either Ingalls or Industries.” (Id.) In his own

affidavit, Robert Fraser confirms that he is employed by Huntington Ingalls

Incorporated. (Fraser Decl. 1, ECF No. 21-1.) He further states that he knows

Darrell Crawford and “has always told him that I cannot accept service of process

for anyone, including [Huntington Ingalls Incorporated], but that I would send the

documents to Ingalls’ Legal Department.” (Id.)

      On this record, the Court must conclude that Plaintiff has failed to serve

Industries. Robert Fraser is not “an officer, a managing or general agent, or any

other agent authorized by appointment of law to receive service of process” on

behalf of Industries. Fed. R. Civ. P. 4(h)(1)(B). Darrell Crawford’s sworn

statements do not contradict the declarations of Glenna Hoyle or Robert Fraser,

thus no issue of fact precludes this Court’s resolution of the matter. The delivery of

the Complaint and Summons to Fraser was of no legal effect.

      Having determined that Industries was not properly served, the Court turns

to resolving the proper remedy. Plaintiff has been afforded numerous extensions of

time to complete service of process – both before and after his initial failed attempt

at service via certified mail. Indeed, mindful of the leniency due to pro se litigants,

the Court has given Plaintiff every opportunity to carry out his responsibility to

serve Industries. Plaintiff still failed to carry out his responsibility under Rule 4(m)



                                         –5–
to effect service of process within a reasonable period of time. He also failed to

comply with the Show Cause Order. More than a year has now lapsed since he filed

the Complaint on August 24, 2018. Dismissal without prejudice is therefore

appropriate under Rule 4(m).

      The Court must be able to clear its calendars of cases that remain dormant

because of the inaction or dilatoriness of the parties seeking relief, so as to achieve

the orderly and expeditious disposition of cases. Such a sanction is necessary in

order to prevent undue delays in the disposition of pending cases and to avoid

congestion in the calendars of the Court. Link v. Wabash R.R., 370 U.S. 626, 629-30

(1962).

      IT IS THEREFORE ORDERED AND ADJUDGED that the [15] Motion to

Dismiss filed by Defendant Huntington Ingalls Industries is GRANTED and

Plaintiff Leo McDonald, Jr.’s claims are DISMISSED without prejudice.

      IT IS FURTHER ORDERED AND ADJUDGED that the [9] Motion for

Class Action filed by Plaintiff Leo McDonald, Jr., is MOOT.

      SO ORDERED AND ADJUDGED this the 16th day of October, 2019.

                                                s/   Louis Guirola, Jr.
                                                LOUIS GUIROLA, JR.
                                                UNITED STATES DISTRICT JUDGE




                                          –6–
